Case 1:20-cv-01644-RGA-JLH Document 11 Filed 02/17/21 Page 1 of 5 PageID #: 2177




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  Ravgen, Inc.,

                          Plaintiff,                  Civil Action No. 20-cv-1644-RGA-JLH

                   v.                                 JURY TRIAL DEMANDED

  Illumina, Inc. and Verinata Health, Inc.,

                          Defendants.


        PLAINTIFF RAVGEN’S ANSWER TO ILLUMINA’S COUNTERCLAIMS

        Plaintiff and Counterclaim Defendant Ravgen, Inc. (“Ravgen”) answers Defendants and

 Counterclaimants Illumina, Inc. and Verinata Health, Inc.’s (collectively “Illumina”)

 counterclaims (D.I. 9) (“Counterclaims”) as follows:

                                       NATURE OF THE ACTION

        1.        Ravgen admits that the Complaint in this action alleges that Defendants have

 infringed at least 7,727,720 (the “’720 Patent”) and 7,332,277 (the “’277 Patent”). Ravgen further

 admits that Illumina purports to seek a declaratory judgment that it has not infringed either the

 ’720 Patent or the ’277 Patent arising under the Patent Laws of the United States 35 U.S.C. § 271

 et seq. Except as admitted, Ravgen denies any remaining allegations in Paragraph 1 of the

 Counterclaims.

                                           THE PARTIES

        2.        Ravgen admits the allegations in Paragraph 2 of the Counterclaims.

        3.        Ravgen admits the allegations in Paragraph 3 of the Counterclaims.
Case 1:20-cv-01644-RGA-JLH Document 11 Filed 02/17/21 Page 2 of 5 PageID #: 2178




                                 JURISDICTION AND VENUE

        4.      Ravgen does not contest that this Court has jurisdiction over the subject matter of

 these Counterclaims. The remaining allegations in Paragraph 4 of the Counterclaims are legal

 conclusions that require no response.

        5.      Ravgen does not contest that this Court has personal jurisdiction over Ravgen. The

 remaining allegations in Paragraph 5 of the Counterclaims are legal conclusions that require no

 response.

        6.      Ravgen does not contest that venue is proper in this District. The remaining

 allegations in Paragraph 6 of the Counterclaims are legal conclusions that require no response.

                                          FIRST COUNT

        A.      (Declaration of Non-Infringement of U.S. Patent No. 7,727,720)

        7.      Ravgen incorporates by reference Paragraphs 1-6.

        8.      Ravgen admits the allegations in Paragraph 8 of the Counterclaims.

        9.      Ravgen admits that it is the legal owner by assignment of the ’720 patent.

        10.     Ravgen admits that it has alleged that Illumina has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’720 patent.

        11.     Ravgen admits that Illumina purports to seek a declaration under 28 U.S.C. §§ 2201

 and 2202 concerning whether Illumina has infringed and is infringing any valid and enforceable

 claim of the ’720 Patent. The remaining allegations in Paragraph 11 of the Counterclaims are legal

 conclusions that require no response.

        12.     Ravgen denies the allegations in Paragraph 12 of the Counterclaims.

        13.     Ravgen admits that Illumina purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’720 patent.




                                                  2
Case 1:20-cv-01644-RGA-JLH Document 11 Filed 02/17/21 Page 3 of 5 PageID #: 2179




        14.     The allegations in Paragraph 14 are legal conclusions that require no response.

                                         SECOND COUNT

        A.      (Declaration of Invalidity of U.S. Patent No. 7,727,720)

        15.     Ravgen incorporates by reference paragraphs 1–6.

        16.     Ravgen admits the allegations in Paragraph 16 of the Counterclaims.

        17.     Ravgen admits that it is the legal owner by assignment of the ’720 patent.

        18.     Ravgen admits that it has alleged that Illumina has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’720 patent.

        19.     Ravgen admits that Illumina purports to seek a declaration under 28 U.S.C. §§ 2201

 and 2202 concerning whether Illumina has infringed and is infringing any valid and enforceable

 claim of the ’720 Patent. The remaining allegations in Paragraph 19 of the Counterclaims are legal

 conclusions that require no response.

        20.     Ravgen denies the allegations in Paragraph 20 of the Counterclaims.

        21.     Ravgen admits that Illumina purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’720 patent.

        22.     The allegations in Paragraph 22 are legal conclusions that require no response.

                                         THIRD COUNT

        A.      (Declaration of Non-Infringement of the U.S. Patent No. 7,332,277)

        23.     Ravgen incorporates by reference Paragraphs 1-6.

        24.     Ravgen admits the allegations in Paragraph 24 of the Counterclaims.

        25.     Ravgen admits that it is the legal owner by assignment of the ’277 patent.

        26.     Ravgen admits that it has alleged that Illumina has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’277 patent.




                                                  3
Case 1:20-cv-01644-RGA-JLH Document 11 Filed 02/17/21 Page 4 of 5 PageID #: 2180




        27.     Ravgen admits that Illumina purports to seek a declaration under 28 U.S.C. §§ 2201

 and 2202 concerning whether Illumina has infringed and is infringing any valid and enforceable

 claim of the ’277 Patent. The remaining allegations in Paragraph 27 of the Counterclaims are legal

 conclusions that require no response.

        28.     Ravgen denies the allegations in Paragraph 28 of the Counterclaims.

        29.     Ravgen admits that Illumina purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’277 patent.

        30.     The allegations in Paragraph 30 are legal conclusions that require no response.

                                         FOURTH COUNT

        A.      (Declaration of Invalidity of U.S. Patent No. 7,332,277)

        31.     Ravgen incorporates by reference paragraphs 1–6.

        32.     Ravgen admits the allegations in Paragraph 32 of the Counterclaims

        33.     Ravgen admits that it is the legal owner by assignment of the ’277 patent.

        34.     Ravgen admits that it has alleged that Illumina has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’277 patent.

        35.     Ravgen admits that Illumina purports to seek a declaration under 28 U.S.C. §§ 2201

 and 2202 concerning whether Illumina has infringed and is infringing any valid and enforceable

 claim of the ’277 Patent. The remaining allegations in Paragraph 35 of the Counterclaims are legal

 conclusions that require no response.

        36.     Ravgen denies the allegations in Paragraph 36 of the Counterclaims.

        37.     Ravgen admits that Illumina purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’720 patent.

        38.     The allegations in Paragraph 38 are legal conclusions that require no response.




                                                  4
Case 1:20-cv-01644-RGA-JLH Document 11 Filed 02/17/21 Page 5 of 5 PageID #: 2181




                                     PRAYER FOR RELIEF

        Ravgen denies that Illumina is entitled to any relief, either as prayed for in its

 Counterclaims or otherwise. Ravgen further denies each allegation contained in Illumina’s

 Counterclaims that was not specifically admitted, denied, or otherwise responded to herein.

 Ravgen respectfully requests that the Court enter judgment in its favor and against Illumina on the

 Counterclaims, declare this case exceptional under 35 U.S.C. § 285, award Ravgen its attorneys’

 fees, costs, and expenses, and grant Ravgen such further relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

        Plaintiff Ravgen hereby demands a trial by jury on all issues so triable.



  Dated: February 17, 2021                           Respectfully submitted,

  Of Counsel:                                        FARNAN LLP

  John M. Desmarais                                  /s/ Michael J. Farnan
  Kerri-Ann Limbeek                                  Brian E. Farnan (Bar No. 4089)
  Brian D. Matty                                     Michael J. Farnan (Bar No. 5165)
  Michael Ling                                       919 N. Market St., 12th Floor
  Deborah J. Mariottini                              Wilmington, DE 19801
  Email: jdesmarais@desmaraisllp.com                 Telephone: (302) 777-0300
  Email: klimbeek@desmaraisllp.com                   Facsimile: (302) 777-0301
  Email: bmatty@desmaraisllp.com                     bfarnan@farnanlaw.com
  Email: mling@desmaraisllp.com                      mfarnan@farnanlaw.com
  Email: dmariottini@desmaraisllp.com
  DESMARAIS LLP
  230 Park Avenue
  New York, NY 10169
  Telephone: 212-351-3400
  Facsimile: 212-351-3401
                                                     Attorneys for Plaintiff Ravgen, Inc.




                                                 5
